Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/868,588 filed May 7, 2020.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 28, 2019 (China 201911190008.8).

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated May 7, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the first distance” and “the second distance” in lines 3 and 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, recites “set the first distance … as maximum gesture recognition distance and set the second distance … as the maximum gesture recognition distance”, it is unclear which distance (i.e. the first or the second) sets the maximum gesture recognition distance. Accordingly, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Regarding claim 19, the claim recites “each third trajectory” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 20120280900A1) in further view of Stark et al. (US Publication 20120194479A1).
Regarding claim 1, Wang teaches a gesture recognition apparatus, comprising a controller, a first distance sensor and a second distance sensor (FIG. 3 shows a schematic diagram of selected components of the terminal 100. The terminal 100 has a controller 106 ... other sensors, indicated generally by box 132)([0048] and [0050]), wherein 
a first measurement area of the first distance sensor partially overlaps a second measurement area of the second distance sensor, and the first measurement area is a spatial range measurable in distance by the first distance sensor, and the second measurement area is a spatial range measurable in distance by the second distance sensor (The gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational and a radial movement and/or radial distance for an object  … Referring to FIGS. 4 a and 4 b, the camera 105 a and radar sensor 105 b have respective sensing zones 134, 132 ... the radar sensor 105 b emits, and detects, radio waves ... the camera 105 a … which optical waves reflecting from or emitted by objects are detected by the camera's light sensors … the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136)([0013], [0060], [0067]; Figures 4A and 4B – exemplary distance sensors which measures spatial distance of an object in an overlapping zone is shown); 
the controller is connected to the first distance sensor and the second distance sensor, respectively, and the controller is configured to acquire a first trajectory and a second trajectory of a gesture to be measured, and recognize the gesture to be measured according to the first trajectory and the second trajectory … the first trajectory reflects changes over time of a plurality of first distances obtained by the first distance sensor within an occurrence period of the gesture to be measured; and the second trajectory reflects changes over time of a plurality of second distances obtained by the second distance sensor within the occurrence period of the gesture to be measured (the information provided by the sensors can be processed to identify a user gesture based on movement of an object sensed by one or both sensors ... The first gesture recognition module 142 receives digitised data from the radar sensor ... including the speed and direction of movement ... The second gesture recognition module 144 receives digitised image data from the camera ... The motion of an object 140 can be its translational motion)([0041], [0065], and [0066]; sensors detect a gesture and capture information including respective motions of the gesture as it changes over time).
Wang differs from the claim in that Wang fails to explicitly teach acquiring a position relationship between the first and second sensors. However, acquiring a position relationship between sensors is taught by Stark (Using the distance between the sensors (d) it is then possible to calculate the position of the object 440 in relation to the parent device 400 … r1 is the distance from a first proximity detector ... r2 is the distance to the object 440 from a second proximity detector ...  the Cartesian coordinates of the position the object's 440 relative to the parent device 400 can then be calculated from the following equations)([0080] and [0081]). The examiner notes Wang and Stark teach an apparatus for tracking user gestures. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acquiring of Wang to include the acquiring of Stark such that the apparatus acquires a positional relationship between sensors. One would be motivated to make such a combination to aid in tracking a gesture by providing additional parameters in calculating gesture position.  
Regarding claim 2, Wang-Stark teach the gesture recognition apparatus of claim 1, wherein the controller is further configured to: set the first distance exceeding a maximum gesture recognition distance in the first trajectory as the maximum gesture recognition distance and the second distance exceeding the maximum gesture recognition distance in the second trajectory as the maximum gesture recognition distance when acquiring the first trajectory and the second trajectory of the gesture to be measured (Stark - The extent of the object sensing area 430 along the y-axis (i.e. the distance between the parent device 400 and the edge 431 of object sensing area 430 furthest from the parent device 400) is determined by the range of the proximity detectors 412, 422 … For illumination sources 411, 421 which use a laser with a 2° z-axis beam angle and a threshold distance dth of 20 cm)([0066] and [0074]; Figure 4 – a maximum threshold distance is shown).
Regarding claim 3, Wang-Stark teach the gesture recognition apparatus of claim 2, wherein the first distance sensor and the second distance sensor are in a same plane; the first measurement area is a spatial area with a main axis of the first distance sensor as a symmetry axis; the second measurement area is a spatial area with a main axis of the second distance sensor as a symmetry axis; the main axes of the first distance sensor and the second distance sensor are both perpendicular to the plane (Wang - Referring to FIGS. 4 a and 4 b, the camera 105 a and radar sensor 105 b have respective sensing zones 134, 132)([0060]; Figures 4A and 4B – sensors on the same plane with respective spatial areas having their own symmetrical axes is shown); and the controller is further configured to: 
prior to acquiring the first trajectory and the second trajectory of the gesture to be measured, calculate the maximum gesture recognition distance according to a spacing between the first distance sensor and the second distance sensor, a field angle of the first distance sensor, a field angle of the second distance sensor, and a minimum movement distance that the gesture to be measured is capable of passing through an overlapping area between the first measurement area and the second measurement area in a direction from the first distance sensor to the second distance sensor (Stark - The extent of the object sensing area 430 along the y-axis ... is determined by the range of the proximity detectors 412, 422 being used ...  The width of the sensing area 430 is determined by the angles of the fields of illumination 413, 423 and the fields of reception 414, 424 ... The proposed input device can also support variable sensitivity settings which can be implemented by changing the mapping of the virtual touch screen movement ... The speed at which the detected object moves across the sensing area 430 may be used to automatically modulate the sensitivity of the system)([0066] and [0086]).
Regarding claim 4, Wang-Stark teach the gesture recognition apparatus of claim 1, wherein the first distance sensor and the second distance sensor are in a same plane; the first measurement area is a spatial area with a main axis of the first distance sensor as a symmetry axis; the second measurement area is a spatial area with a main axis of the second distance sensor as a symmetry axis; and the main axes of the first distance sensor and the second distance sensor are both perpendicular to the plane (Wang - Referring to FIGS. 4 a and 4 b, the camera 105 a and radar sensor 105 b have respective sensing zones 134, 132)([0060]; Figures 4A and 4B – sensors on the same plane with respective spatial areas each having their own symmetrical axes which are perpendicular to the plane is shown).
Regarding claim 14, Wang-Stark teach a gesture recognition method using the gesture recognition apparatus of claim 1, the gesture recognition method comprising: receiving, by a controller, a plurality of first distances obtained by a first distance sensor within an occurrence period of a gesture to be measured to obtain a first trajectory according to a relationship of the plurality of first distances over time; receiving, by the controller, a plurality of second distances obtained by a second distance sensor within the occurrence period of the gesture to be measured to obtain a second trajectory according to a relationship of the plurality of second distances over time; and recognizing the gesture to be measured by the controller according to the first trajectory and the second trajectory as well as a position relationship between the first distance sensor and the second distance sensor (Wang - A second aspect of the invention provides a method comprising: receiving signals from first and second sensors, the first and second sensors having respective first and second object sensing zones and providing a third, overlapping, zone in which both the first and second sensors can detect a common object, and in response to detecting an object in the overlapping zone, controlling a first user interface function in accordance with the signals received from both sensors)([0016-0018]).
Regarding claim 15, Wang-Stark teach a non-transitory computer-readable storage medium, wherein a computer program executable by a processor is stored in the non-transitory computer-readable storage medium, and the method of claim 14 is implemented when the program is executed by the processor (Wang - A fourth aspect of the invention provides a non-transitory computer-readable storage medium having stored thereon computer-readable code, which, when executed by computing apparatus, causes the computing apparatus to perform a method comprising: receiving signals from first and second sensors, the first and second sensors having respective first and second object sensing zones and providing a third, overlapping, zone in which both the first and second sensors can detect a common object, and in response to detecting an object in the overlapping zone, controlling a first user interface function in accordance with the signals received from both sensors)([0024-0026]).
Regarding device claim 16, the claim generally corresponds to apparatus claim 1, and recites similar features in device form; therefore, the claim is rejected under similar rational.  

Claims 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Stark, and in further view of Tanabe et al. (US Publication 20200401291A1).
Regarding claim 5, Wang-Stark teach the apparatus as applied above, Wang-Stark differs from the claim in that Wang-Stark fails to teach judging whether distant-near-distant wave though trajectories exists in the trajectories and recognizing the gesture in sequential order of the wave though trajectories as well as position relationship between sensors. However, judging whether distant-near-distant wave though trajectories exists in trajectories and recognizing a gesture in sequential order of the wave though trajectories as well as position relationship between sensors is taught by Tanabe (FIG. 4 illustrates the change over time in the value detected by the four infrared photodiodes SU, SR, SD, and SL when the detection target (for example, the user's hand) moves in the direction of the imaginary line D1 in FIG. 3 ... By recognizing a predetermined time difference in the change in the values detected by the infrared photodiodes SU, SR, SD, and SL, the controller 11 can judge the movement direction of the detection target)([0076]). The examiner notes Wang, Stark, and Tanabe teach an apparatus for tracking user gestures. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Wang-Stark to include the judging and recognizing of Tanabe such that the apparatus determines if distant-near-distant wave though trajectories exists and recognizing the gesture in sequential order of the wave though trajectories. One would be motivated to make such a combination to provide the advantage of recognizing movement without performing calculations to divide the movement direction into components in the longitudinal direction and the transverse direction. 
Regarding claim 6, Wang-Stark-Tanabe teach the gesture recognition apparatus of claim 5, wherein a condition for judging that the first wave trough trajectory and the second wave trough trajectory exist comprises at least one of the followings: durations of both the first wave trough trajectory and the second wave trough trajectory are shorter than a wave trough time threshold; a change amplitude of each of rising and falling edges of the first wave trough trajectory and rising and falling edges of the second wave trough trajectory in a unit time is greater than a distance threshold; and both the first wave trough trajectory and the second wave trough trajectory change from distant to near to be less than the maximum gesture recognition distance, and change from near to distant to be greater than the maximum gesture recognition distance (Tanabe - In the example in FIG. 4, the integral value in regions R41 and R42 is non-zero. From the change in the integral value (for example, a positive, zero, or negative change), the controller 11 can recognize movement of the detection target in the direction of the imaginary line D1)([0077]; Figure 4 – detecting a change in amplitude greater than a threshold is shown).
Regarding claim 7, Wang-Stark-Tanabe teach the gesture recognition apparatus of claim 5, wherein the controller is further configured to perform at least one of the following steps: in response to a judgment result that the first wave trough trajectory is earlier than the second wave trough trajectory, obtaining that a movement direction of the gesture to be measured is from the first distance sensor to the second distance sensor; and in response to a judgment result that the second wave trough trajectory is earlier than the first wave trough trajectory, obtaining that the movement direction of the gesture to be measured is from the second distance sensor to the first distance sensor (Tanabe - FIG. 4 illustrates the change over time in the value detected by the four infrared photodiodes SU, SR, SD, and SL when the detection target (for example, the user's hand) moves in the direction of the imaginary line D1 in FIG. 3)([0076]).
Regarding devices claim 17 and 18, the claim generally corresponds to apparatus claims 5 and 6, respectively, and recites similar features in device form; therefore, the claims are rejected under similar rational.  

Claims 8-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Stark, Tanabe, and in further view of Don et al. (US Publication 20170269699A1).
Regarding claim 8, Wang-Stark-Tanabe teach the apparatus as applied above, wherein the first and second sensors measure trajectory (Wang - the information provided by the sensors can be processed to identify a user gesture based on movement of an object sensed by one or both sensors ... The first gesture recognition module 142 receives digitised data from the radar sensor ... including the speed and direction of movement ... The second gesture recognition module 144 receives digitised image data from the camera ... The motion of an object 140 can be its translational motion)([0041], [0065], and [0066]). Wang-Stark-Tanabe differs from the claim in that Wang-Stark-Tanabe fails teach a third distance sensor which measures spatial range with a third measurement area which partially overlaps the first and second measurement areas, wherein the third sensor measures trajectory and the gesture is recognized according the trajectories of sensors as well as position relationship between the sensors, wherein the third trajectory changes over time. However, a third distance sensor which measures spatial range with a third measurement area which partially overlaps first and second measurement areas, wherein the third sensor measures trajectory and a gesture is recognized according the trajectories of sensors as well as position relationship between the sensors, wherein the third trajectory changes over time is taught by Don (in FIG. 2, in an exemplary reference configuration of three IR emitting diodes (D0,1,2) 210, 212, 214 and three photo diodes (S0,1,2) 204, 206, 206, and respective IR rays 216, 218, 220 emitted by IREDs (r0,1,2) 210, 212, 214, receiving at the sensor 206 (S0), reflected from a target T 202 (for example a finger of a user) ... FIG. 3 shows an illustration 300 of measurements ... like shown in FIG. 2, shown separately for each sensor (column by column) … Sensor-emitter units are spaced 25 mm apart along x axis)([0096] and [0114]; Figures 2 and 3 – sensors which detect a gesture and capture information including respective motion of the gesture as it changes over time over position relationship between sensors is shown). The examiner notes Wang, Stark, Tanabe, and Don teach an apparatus for tracking user gestures. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang-Stark-Tanabe to include the third distance sensor of Don such that the apparatus utilizes three distance sensors to capture user gesture. One would be motivated to make such a combination to aid in gesture recognition by providing a means for sophisticated gesture recognition.
Regarding claim 9, Wang-Stark-Tanabe-Don teach the gesture recognition apparatus of claim 8, wherein the first distance sensor, the second distance sensor and each of the at least one third distance sensor are all in a same plane; the first measurement area is a spatial area with a main axis of the first distance sensor as a symmetry axis; the second measurement area is a spatial area with a main axis of the second distance sensor as a symmetry axis; the third measurement area is a spatial area with a main axis of the third distance sensor as a symmetry axis; and the main axes of the first distance sensor, the second distance sensor and the at least one third distance sensor are all perpendicular to the plane (Don – FIG. 2 shows an illustration 200 of an example constellation of three receivers (for example sensors (S0,1,2) 204, 206, 208) and three emitters (for example IREDs (D0,1,2) 210, 212, 214) ... FIG. 3 shows an illustration 300 of measurements ... like shown in FIG. 2, shown separately for each sensor (column by column))([0095] and [0114]; Figures 2 and 3 - sensors on the same plane with respective spatial areas  having their own symmetrical axes which are perpendicular to the plane is shown).
Regarding claim 10, Wang-Stark-Tanabe-Don teach the gesture recognition apparatus of claim 8, wherein the number of the at least one third distance sensor in the gesture recognition apparatus is one; the first distance sensor, the second distance sensor and the third distance sensor are arranged in any one of the following ways: a connection line between the third distance sensor and the first distance sensor is perpendicular to a connection line between the first distance sensor and the second distance sensor; and the third distance sensor, the first distance sensor and the second distance sensor are at three vertexes of an equilateral triangle or a similar equilateral triangle, respectively (Don – FIG. 2 shows an illustration 200 of an example constellation of three receivers (for example sensors (S0,1,2) 204, 206, 208) and three emitters (for example IREDs (D0,1,2) 210, 212, 214 … FIG. 6 shows an illustration 600 of sensor constellations possible with number of sensors or emitters limited to 3)([0095] and [0129]; Figures 2 and 6 – various placement of sensors including along a connection line and a triangle resembling an equilateral triangle are shown).
Regarding claim 11, Wang-Stark-Tanabe-Don teach the gesture recognition apparatus of claim 8, wherein the first distance sensor, the second distance sensor and the at least one third distance sensor are coordinated with one another in any one of the following ways: the first distance sensor, the second distance sensor and the at least one third distance sensor distance share one light source; working frequency bands of the first distance sensor, the second distance sensor and each of the at least one third distance sensor distance are different; and the controller controls the first distance sensor, the second distance sensor and the at least one third distance sensor distance to measure distances in turn within a measurement cycle (Don - There are three sensors available, making n=3. IREDs Di for i=0, 1, 2 can create 23-1 resulting total of 7 patterns ... Throughout FIG. 3, lines 302 refer to “100”, lines 304 refer to “010”, lines 306 refer to “110”, lines 308 refer to “001”, lines 310 refer to “101”, lines 312 refer to “011”, and lines 314 refer to “111”, wherein the first digit refers to the first emitter, the second digit refers to the second emitter, and the third digit refers to the third emitter, and “0” refers to “not emitting”, and “1” refers to “emitting”. For example, “111” refers to all emitters emitting; for example “010” refers to only the second emitter emitting ... the pattern may be modulated at 38 kHz)([0112], [0114], and [0119]).
Regarding claim 12, Wang-Stark-Tanabe-Don teach the gesture recognition apparatus of claim 10, wherein the third distance sensor, the first distance sensor and the second distance sensor are at three vertexes of a triangle, respectively, and the controller is further configured to execute at least one of the following steps: 
in response to a judgment result that the duration of the first wave trough trajectory is earliest and the duration of the second wave trough trajectory is later than the duration of the third wave trough trajectory, obtaining that a direction of the gesture to be measured is from the first distance sensor to the second distance sensor (Don - FIG. 6 shows an illustration 600 of sensor constellations possible with number of sensors or emitters limited to 3)([0129]; a gesture from a first sensor to a second sensor when sensors are arranged in a triangle will result in motion data of a first wave being earlier than a second wave, the second wave being later than a third, for example see Figure 4 of Tanabe where motion of sensor SD is before sensor SL); 
in response to a judgment result that the duration of the second wave trough trajectory is earliest and the duration of the first wave trough trajectory is later than the duration of the third wave trough trajectory, obtaining that the direction of the gesture to be measured is from the second distance sensor to the first distance sensor (Don - FIG. 6 shows an illustration 600 of sensor constellations possible with number of sensors or emitters limited to 3)([0129]; a gesture from a second sensor to a first sensor when sensors are arranged in a triangle will result in motion data of a second wave being earlier than a first wave, the first wave being later than a third, for example see Figure 4 of Tanabe where motion of sensor SD is before sensor SL); 
in response to a judgment result that the durations of both the first wave trough trajectory and the second wave trough trajectory are substantially simultaneous and the duration of the third wave trough trajectory is later than the durations of both the first wave trough trajectory and the second wave trough trajectory, obtaining that the direction of the gesture to be measured is from the sides of both the first distance sensor and the second distance sensor to the third distance sensor (Don - FIG. 6 shows an illustration 600 of sensor constellations possible with number of sensors or emitters limited to 3)([0129]; a gesture through a first and second sensor to a third sensor when sensors are arranged in a triangle will result in motion data of a first wave being simultaneous to a second wave, the waves being earlier than a third wave); and 
in response to a judgment result that the duration of the third wave trough trajectory is earliest and the durations of both the first wave trough trajectory and the second wave trough trajectory are later than the duration of the third wave trough trajectory, obtaining that the direction of the gesture to be measured is from the third distance sensor to the sides of both the first distance sensor and the second distance sensor (Don - FIG. 6 shows an illustration 600 of sensor constellations possible with number of sensors or emitters limited to 3)([0129]; a gesture from a third sensor to a first and second sensor when sensors are arranged in a triangle will result in motion data of a third wave being earlier than a first and second wave).
Regarding devices claim 19 and 20, the claim generally corresponds to apparatus claims 8 and 12, respectively, and recites similar features in device form; therefore, the claims are rejected under similar rational.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form overcoming the rejection of the base claim and including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for gesture recognition. 
20120268373A1
20130229508A1
20140118246A1
20140157209A1
20150160737A1
8457353B2
8659658B2
8803952B2
8988662B1
9996160B2
9696867B2
10175751B2
CN105204650A
WO2013054664A1
WO2017088631A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/               Primary Examiner, Art Unit 2145